Exhibit 10.11

 

Execution Copy

 

THIS INSTRUMENT WAS ORIGINALLY ISSUED ON MARCH 4, 2004, AND HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

THIS INSTRUMENT IS SUBJECT TO THE TERMS AND CONDITIONS OF THAT CERTAIN
SUBORDINATION AGREEMENT DATED MARCH 4, 2004, AMONG COMMERCE BANK, N.A., C3
CAPITAL PARTNERS, L.P., WALCO INTERNATIONAL, INC., CHEMDEX, INC. AND SPARHAWK
LABORATORIES, INC. (THE ‘‘SUBORDINATION AGREEMENT’’).

 

1

--------------------------------------------------------------------------------


 

SPARHAWK LABORATORIES, INC.

 

UNSECURED SUBORDINATED NOTE

 

March 4, 2004

 

$350,000.00

 

 

FOR VALUE RECEIVED, Sparhawk Laboratories, Inc. (the ‘‘Company’’) hereby
promises to pay to Chemdex, Inc., a Kansas corporation (‘‘Chemdex’’), the
principal amount of $350,000.00 together with interest thereon calculated from
the date hereof in accordance with the provisions of this Note.

 


1.                                       PAYMENT OF INTEREST.   INTEREST SHALL
ACCRUE AT THE RATE OF 13% PER ANNUM (COMPUTED ON THE BASIS OF A 365-DAY YEAR AND
THE ACTUAL NUMBER OF DAYS ELAPSED IN ANY YEAR) ON THE UNPAID PRINCIPAL AMOUNT OF
THIS NOTE OUTSTANDING FROM TIME TO TIME, OR (IF LESS) AT THE HIGHEST RATE THEN
PERMITTED UNDER APPLICABLE LAW.  THE COMPANY SHALL PAY TO CHEMDEX ALL INTEREST
ACCRUED ON THE OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE DURING THE TWELVE (12)
MONTHS IMMEDIATELY PRECEDING THE ANNIVERSARY OF THE DATE OF THIS NOTE ON EACH OF
THE FIRST, SECOND, THIRD, FOURTH AND FIFTH ANNIVERSARIES OF THE DATE OF THIS
NOTE; PROVIDED, HOWEVER, THE COMPANY SHALL HAVE THE RIGHT ON EACH OF THE FIRST,
SECOND, THIRD AND FOURTH ANNIVERSARIES OF THE DATE OF THIS NOTE TO ADD ALL OR A
PORTION OF SUCH ACCRUED INTEREST TO THE OUTSTANDING PRINCIPAL AMOUNT OF THIS
NOTE ON SUCH ANNIVERSARY DATE.  ANY PORTION OF THE ACCRUED INTEREST THAT IS NOT
PAID TO CHEMDEX ON THE FIRST, SECOND, THIRD OR FOURTH ANNIVERSARIES OF THE DATE
OF THIS NOTE SHALL AUTOMATICALLY BE ADDED TO THE OUTSTANDING PRINCIPAL AMOUNT OF
THIS NOTE AND SHALL BEAR INTEREST AT THE SAME RATE AT WHICH INTEREST IS THEN
ACCRUING ON THE OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE.  ALL UNPAID INTEREST
THAT IS ADDED TO THE OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE SHALL BECOME DUE
AND PAYABLE IN FULL ON THE FIFTH ANNIVERSARY OF THE DATE OF THIS NOTE, AS
PROVIDED IN SECTION 2(A) BELOW.  INTEREST SHALL ACCRUE ON THE OUTSTANDING
PRINCIPAL AMOUNT OF THIS NOTE UNTIL SUCH TIME AS PAYMENT THEREFORE IS ACTUALLY
REMITTED TO CHEMDEX.

 

2.                                       Payment of Principal on Note.

 


(A)                                                          SCHEDULED PAYMENT. 
SUBJECT TO ANY VOLUNTARY PREPAYMENT PERMITTED PURSUANT TO SECTION 2(B) BELOW,
ALL OUTSTANDING PRINCIPAL ON THIS NOTE SHALL BE DUE AND PAYABLE IN FULL UPON THE
FIFTH ANNIVERSARY OF THE DATE OF THIS NOTE.


 


(B)                                                         PREPAYMENTS. 
SUBJECT TO THE TERMS OF THE SUBORDINATION AGREEMENT, THE COMPANY MAY MAKE
PREPAYMENTS OF PRINCIPAL OF THIS NOTE (EACH A ‘‘PREPAYMENT’’) AT ANY TIME AND
FROM TIME TO TIME, IN EACH CASE WITHOUT PREMIUM OR PENALTY, PROVIDED THAT, IN
CONNECTION WITH THE PREPAYMENT OF THE ENTIRE UNPAID PRINCIPAL BALANCE OF THIS
NOTE, THE COMPANY SHALL ALSO PAY ALL ACCRUED INTEREST TO, BUT NOT INCLUDING, THE
DATE OF SUCH PREPAYMENT.  THE COMPANY AGREES, UPON CHEMDEX’S REQUEST FROM TIME
TO TIME, TO FURNISH CHEMDEX WITH A WRITTEN ACCOUNTING OF THE OUTSTANDING
PRINCIPAL AMOUNT OF AND ACCRUED INTEREST DUE ON THIS NOTE.

 

2

--------------------------------------------------------------------------------


 

3.                                       Cancellation.  After all principal and
accrued interest at any time owed on this Note have been paid in full, this Note
shall be surrendered to the Company for cancellation and shall not be reissued.

 

4.                                       Payments.  All payments to be made to
Chemdex shall be made in the lawful money of the United States of America.

 

5.                                       Place of Payment.  Payments of
principal and interest shall be remitted to Chemdex at the address specified
below for notices, or to such other address or to the attention of such other
person as specified by prior written notice to the Company.

 

6.                                       Business Days.  If any payment is due,
or any time period for giving notice or taking action expires, on a day which is
a Saturday, Sunday or legal holiday in the State of Kansas, the payment shall be
due and payable on, and the time period shall automatically be extended to, the
next business day immediately following such Saturday, Sunday or legal holiday,
and interest shall continue to accrue at the required rate hereunder until any
such payment is made.

 

7.                                       Usury Laws.  It is the intention of the
Company and Chemdex to conform strictly to all applicable usury laws now or
hereafter in force, and any interest payable under this Note shall be subject to
reduction to the amount not in excess of the maximum legal amount allowed under
the applicable usury laws as now or hereafter construed by the courts having
jurisdiction over such matters.  If the maturity of this Note is accelerated by
reason of an election by Chemdex resulting from an Event of Default, or
otherwise then earned interest may never include more than the maximum amount
permitted by law, statute, rule or regulation, computed from the date hereof
until payment, and any interest in excess of the maximum amount permitted by
law, statute, rule or regulation shall be canceled automatically and, if
theretofore paid, shall at the option of Chemdex either be refunded to the
Company or credited on the principal amount of this Note, or if this Note has
been paid, then the excess shall be refunded to the Company.  The aggregate of
all interest (whether designated as interest, fees, or otherwise) contracted
for, chargeable, or receivable under this Note shall under no circumstances
exceed the maximum legal rate upon the unpaid principal balance of this Note
remaining unpaid from time to time.  If such interest does exceed the maximum
legal rate, it shall be deemed a mistake and such excess shall be canceled
automatically and, if theretofore paid, refunded to the Company or credited on
the principal amount of this Note, or if this Note has been repaid, then such
excess shall be refunded to the Company.

 

8.                                       Financial Statements.  So long as there
remains unpaid principal and accrued interest outstanding under this Note, the
Company shall furnish to Chemdex:

 


(I)                                     AS SOON AS AVAILABLE BUT IN ANY EVENT
WITHIN THIRTY (30) DAYS AFTER THE END OF EACH QUARTERLY ACCOUNTING PERIOD IN
EACH FISCAL YEAR, UNAUDITED CONSOLIDATING AND CONSOLIDATED STATEMENTS OF INCOME
AND CASH FLOWS OF COMPANY FOR SUCH QUARTERLY PERIOD AND FOR THE PERIOD FROM THE

 

3

--------------------------------------------------------------------------------


 


BEGINNING OF THE FISCAL YEAR TO THE END OF SUCH QUARTERLY PERIOD, AND UNAUDITED
CONSOLIDATING AND CONSOLIDATED BALANCE SHEETS OF COMPANY AS OF THE END OF EACH
QUARTERLY PERIOD, SETTING FORTH IN EACH CASE COMPARISONS TO COMPANY’S
CORRESPONDING PERIOD IN THE PRECEDING FISCAL YEAR, AND ALL SUCH STATEMENTS SHALL
BE PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES
CONSISTENTLY APPLIED (EXCEPT FOR ANY FINANCIAL PERIODS PRIOR TO THE DATE HEREOF)
SUBJECT TO THE ABSENCE OF FOOTNOTE DISCLOSURES AND TO NORMAL YEAR-END
ADJUSTMENTS FOR RECURRING ACCRUALS, AND SHALL BE CERTIFIED BY COMPANY’S CHIEF
EXECUTIVE OFFICER; AND


 


(II)                                  WITHIN ONE HUNDRED TWENTY (120) DAYS AFTER
THE END OF EACH FISCAL YEAR, CONSOLIDATING AND CONSOLIDATED STATEMENTS OF INCOME
AND CASH FLOWS OF COMPANY FOR SUCH FISCAL YEAR, AND CONSOLIDATING AND
CONSOLIDATED BALANCE SHEETS OF COMPANY AS OF THE END OF SUCH FISCAL YEAR,
SETTING FORTH IN EACH CASE COMPARISONS TO COMPANY’S PRECEDING FISCAL YEAR, ALL
PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES
CONSISTENTLY APPLIED (EXCEPT FOR ANY FINANCIAL PERIODS PRIOR TO THE DATE HEREOF)
AND CERTIFIED BY BKD, LLP OR OTHER INDEPENDENT ACCOUNTING FIRM ACCEPTABLE TO THE
SENIOR LENDERS (AS DEFINED IN THE SUBORDINATION AGREEMENT) OR, IF THE SENIOR
LIABILITIES (AS DEFINED IN THE SUBORDINATION AGREEMENT) HAVE BEEN FULLY PAID AND
SATISFIED, REASONABLY ACCEPTABLE TO CHEMDEX.


 

9.                                       Events of Default.  Time is of the
essence in the payment and performance of this Note.  The occurrence of any of
the following shall constitute an ‘‘Event of Default’’ for purposes of this
Note:

 


(I)                                     SUBJECT TO COMPANY’S RIGHT TO DEFER THE
PAYMENT OF ACCRUED INTEREST PURSUANT TO SECTION 1 ABOVE, COMPANY FAILS TO MAKE
ANY PAYMENT OF PRINCIPAL OR INTEREST WHEN DUE UNDER THIS NOTE, AND SUCH FAILURE
CONTINUES FOR A PERIOD OF FIVE (5) BUSINESS DAYS THEREAFTER;


 


(II)                                  COMPANY FAILS TO PAY ANY AMOUNT DUE OR
PERFORM ANY OTHER MATERIAL OBLIGATION UNDER THAT CERTAIN WARRANT AND REPURCHASE
AGREEMENT, DATED MARCH 4, 2004, BY COMPANY TO CHEMDEX, AND SUCH FAILURE
CONTINUES FOR FIFTEEN (15) OR MORE BUSINESS DAYS THEREAFTER; OR


 


(III)                               COMPANY COMMENCES ANY PROCEEDING WITH
RESPECT TO ITS BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY, READJUSTMENT
OF DEBT, DISSOLUTION OR LIQUIDATION, OR ANY SUCH PROCEEDING IS COMMENCED AGAINST
COMPANY AND EITHER (A) COMPANY BY ANY ACT INDICATES ITS APPROVAL THEREOF,
CONSENT THERETO OR ACQUIESCENCE THEREIN OR (B) SUCH PROCEEDING IS NOT DISMISSED
WITHIN SIXTY (60) DAYS THEREAFTER.


 

Upon the occurrence of any Event of Default, and at any time thereafter as long
as such Event of Default is continuing, Chemdex may, at its option, declare the
entire outstanding principal balance and accrued interest hereunder immediately
due and payable, and Chemdex shall have all of the rights and remedies available
under applicable law.  The

 

4

--------------------------------------------------------------------------------


 

Company agrees that if this Note is placed in the hands of an attorney for
collection, it shall, to the extent permitted by applicable law, pay Chemdex its
reasonable attorneys’ fees and all court costs.

 

10.                                 Construction.  The Company and Chemdex have
participated jointly in the negotiation and drafting of this Note.  In the event
an ambiguity or question of intent or interpretation arises, this Note shall be
construed as if drafted jointly by the Company and Chemdex, and no presumption
or burden of proof shall arise favoring or disfavoring any party by virtue of
the authorship of any of the provisions of this Note.

 

11.                                 Governing Law.  This .Note shall be governed
and construed in accordance with the laws of the State of Kansas, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Kansas or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Kansas.

 

12.                                 Replacement.  Upon receipt of evidence
reasonably satisfactory to the Company (an affidavit of Chemdex shall be
satisfactory) of the ownership and the loss, theft, destruction or mutilation of
this Note, and in the case of any such loss, theft or destruction, upon receipt
of indemnity reasonably satisfactory to the Company, or, in the case of any such
mutilation upon surrender of this Note, the Company shall (at its expense)
execute and deliver, in lieu thereof, a new Note of like kind representing the
same rights represented by such lost, stolen, destroyed or mutilated Note and
dated the date of such lost, stolen, destroyed or mutilated Note.

 

13.                                 Notices.  All notices and other
communications provided for herein shall, unless otherwise stated herein, be in
writing and shall be personally delivered or sent by certified mail, postage
prepaid, by prepaid overnight nationally recognized courier, or by facsimile, to
the intended party at the address or facsimile number of such party set forth as
follows:

 

If to Chemdex:

 

Chemdex, Inc.
c/o Polydex Pharmaceuticals Limited
421 Comstock Road
Toronto Ontario Canada M1L 2H5
Attn:  President
Facsimile No. 416-755-0334

 

If to the Company:

 

Sparhawk Laboratories, Inc.
12340 Santa Fe Trail Drive
Lenexa, Kansas 66215

 

5

--------------------------------------------------------------------------------


 

Attention: Bert Hughes
Facsimile No. (913) 888-6741

 

or at such other address or facsimile number as shall be designated by such
party in a written notice to the other parties hereto.  All such notices and
communications shall be effective (a) if personally delivered, when delivered,
(b) if sent by certified mail, three (3) days after having been deposited in the
mail, postage prepaid, (c) if sent by overnight courier, one business day after
having been given to such courier, or (d) if transmitted by facsimile, upon
confirmation of transmission by sender’s facsimile equipment.

 

14.                                 Certain Waivers.  The Company hereby waives
diligence, presentment, protest and demand and notice of protest and demand,
dishonor and nonpayment of this Note, and expressly agrees that this Note, or
any payment hereunder, may be extended from time to time, all without in any way
affecting the liability of the undersigned for all obligations and liabilities
under this Note.

 

15.                                 No Assignment.  Neither this Note nor
Chemdex’s rights hereunder may be assigned or transferred by Chemdex without the
Company’s prior written consent thereto, which consent may be withheld or denied
by Company in the exercise of its sole discretion.  Any purported assignment or
transfer by Chemdex without such consent shall be invalid and without legal
effect, in which event Company may continue to satisfy its payment and other
obligations under this Note by directing its payments and other performance to
Chemdex.  Notwithstanding the foregoing, Chemdex may assign and transfer this
Note and all of its rights hereunder to any entity which is controlled by,
controls, or is under common control with, Chemdex if Chemdex furnishes Company
prior written notice of the name and address of such assignee for purposes of
Company’s performance hereunder.

 

16.                                 No Security.  This Note is an unsecured
obligation of the Company.

 

17.                                 No Right of Set-off.  Chemdex shall have no
right to set-off any obligation owed to the Company against amounts payable by
the Company under this Note.

 

18.                                 Subordination Agreement.  The rights of
Chemdex under this Note are subject to the terms of a Subordination Agreement,
dated March 4, 2004, by and among the Company, Chemdex, Commerce Bank, N.A., C3
Capital Partners, L.P. and Walco International, Inc.

 

[Remainder of page intentionally left blank; signature page follows.]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Note on
March 4, 2004.

 

 

SPARHAWK LABORATORIES, INC.

 

a Missouri corporation

 

 

 

 

 

By:

/s/ E. Bert Hughes

 

 

Name:

E. Bert Hughes

    

 

Title:

President

 

7

--------------------------------------------------------------------------------